EXAMINER'S AMENDMENT
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification:
	In paragraph [0001], the phrase -- now U.S. Pat. No. 10,894,071, -- has been inserted between “2009,” and “which”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Kim (US 2004/0009244).  This reference teaches that Melissa leaf extract can be used to treat neovascular ocular diseases and age-related macular degeneration.  The reference also teaches that the extract can be made by extraction with an alcohol such as methanol, ethanol, or butanol followed by extraction with a second solvent such as chloroform, ethyl acetate, or ketone (see paragraphs 74 and 83).  However, the reference does not explicitly teach a method of reducing neovascular ocular diseases or age-related macular degeneration by administering a Melissa leaf extract which is made by extracting the leaf in 75% ethanol, concentrating, and fractionating with ethyl acetate to obtain the ethyl acetate fraction.  Thus, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN HOFFMAN/            Primary Examiner, Art Unit 1655